Citation Nr: 1035519	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-16 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service with the United States Air Force 
from April 1968 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The appellant testified at an August 2006 hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing has been associated with the claim file.

In June 2009, the Board remanded the claim for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is seeking service connection for an acquire 
psychiatric disorder.  After a review of the record, the Board 
finds that unfortunately, the claim must again be remanded.

A remand by the Board imposes upon VA a duty to ensure compliance 
with the terms of the remand.  Where the remand orders of the 
Board are not complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The June 2009 Board remand directed VA to obtain Vet Center 
records for 2005 treatment reported by the Veteran.  There is no 
indication that VA took any action to implement this directive.  
While a July 2009 letter to the Veteran asked him to identify 
care providers and either submit records or a properly executed 
release form, the letter failed to specify that VA was seeking 
Vet Center records.  These records are considered VA records, not 
private records, and they must be obtained or all reasonable 
efforts exhausted.  On remand, VA must make a concerted and 
documented request for Vet Center records.

The June 2009 remand also directed VA to provide a VA examination 
to clarify the current psychiatric diagnosis and obtain an 
opinion regarding the etiology of such.  While VA did schedule 
that examination, it appears the Veteran failed to report.  No 
official notice of that failure is reflected in the record, but 
several reports of contact indicate the RO/AMC contacted the 
medical center and they discussed the failure to report.  
However, the Veteran asserted in a July 2010 telephone contact 
with VA that he had missed his appointment because he was unaware 
of it; he never received notification.

The file reflect that there are several addresses of record for 
the Veteran.  It is unclear which was accurate at the time the 
examination notice was sent, but the address to which the notice 
was sent is not currently correct.  The Board accepts the 
allegation that proper notice was not provided due to the 
apparent relocation of the Veteran.  As he has now requested 
rescheduling and expresses a willingness to report, he must be 
afforded such opportunity.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps, to include 
contacting the Veteran, to obtain all Vet 
Center treatment records for the appellant 
from 2005 to the present.

2.  After the above development has been 
completed, schedule the appellant for a VA 
psychiatric examination.  The claims file 
must be reviewed in conjunction with the 
examination.  The examiner should 
specifically state any currently found 
psychiatric disorder(s).  The examiner 
should provide an opinion as to whether it 
is at least as likely as not that any 
current psychiatric diagnosis was incurred 
in, caused by, or permanently aggravated 
by service.  The examiner should 
specifically address the September 1968 
hospitalization, and provide an opinion as 
to whether the appellant's symptoms in 
service were the early manifestations of 
any currently diagnosed psychiatric 
disorder.  A complete rationale for any 
opinion rendered should be provided.   

If the examiner feels that the requested 
opinion cannot be rendered without 
resorting to speculation, the examiner 
should state whether the need to speculate 
is caused by a deficiency in the state of 
general medical knowledge (i.e. no one 
could respond given medical science and 
the known facts) or by a deficiency in the 
record or the examiner (i.e. additional 
facts are required, or the examiner does 
not have the needed knowledge or 
training).

3.  Review the claims file to ensure that 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim on appeal.  If the benefit 
sought remains denied, issue an 
appropriate SSOC and provide the Veteran 
and his representative the requisite time 
period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


